Citation Nr: 1009598	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1977 to July 1981 
and from May 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied the benefits 
sought on appeal.  

A hearing was held on August 14, 2009, in White River 
Junction, Vermont, before  Kathleen K. Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence is in equipoise as to whether the 
Veteran's cervical spine disorder was incurred in active 
service.  

3.  There is no evidence of a bilateral shoulder disorder in 
the service treatment records and there is no medical 
evidence of record relating the Veteran's current bilateral 
shoulder disorder to active service.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
Veteran, a cervical spine disorder was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R.                §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Initially, the Board notes that the Veteran's claim for 
service connection for a cervical spine disorder has been 
granted in the decision below and, therefore, the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder, the Board finds 
that the notification requirements have been met.  In the 
February 2005 letter, the Veteran was informed as to the 
requirements of service connection.  Specifically, the letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the February 2005 
letter about the information and evidence that VA will seek 
to provide.  The letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  
The Veteran was informed that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter 
requested that the Veteran complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letters informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The Board notes that the Veteran was 
not provided notice of the assignment of disability ratings 
and effective dates.  However, as the Board herein concludes 
that the preponderance of the evidence is against the 
Veteran's service connection claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.  Therefore, all notification requirements have 
been met.  
VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
service treatment records, and by affording a VA examination.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran's representative has 
contended that the July 2005 VA examiner committed clear and 
unmistakable error by failing to give proper consideration of 
x-rays performed on the Veteran's shoulders.  However, the 
Veteran was provided an additional VA examination in January 
2009.  The Board finds that the January 2009 VA examination 
obtained in this case is adequate as the examiner reviewed 
the claims file and all pertinent evidence of record to 
include x-rays, provided a physical examination, and a full 
rationale for the provided medical opinion.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Cervical Spine Disorder

The Veteran contends that his cervical spine disorder was 
incurred in active service and has continued to the present.  
Specifically, the Veteran testified that his neck started to 
hurt during his last period of active service when he was 
stationed in Afghanistan.  He stated that the cramped 
conditions and heavy packs caused his neck pain.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a cervical 
spine disorder.  

Initially, the Board recognizes the Veteran's 
representative's argument that the Veteran's claim should be 
considered on an aggravation basis with respect to his second 
period of active service.  In reviewing the service treatment 
records, it does not appear that the Veteran received an 
entrance examination report.  Therefore, the Veteran is 
presumed sound when he entered onto active duty.  38 U.S.C.A. 
§ 1111; see Doran  v. Brown, 6 Vet.App. 283, 286 (1994) 
(where entrance examination was missing, case treated as if 
the presumption of sound condition attached because Court 
concluded, "as a matter of law, that the presumption of 
soundness was rebutted by clear and unmistakable 
evidence . . . ."); Bagby, 1 Vet.App. 225, 227 (1991) 
(holding that presumption of sound condition "only attaches 
where there has been an induction examination in which the 
later complained of disability was not detected . . . .").  

To rebut the presumption of sound condition under section 
1111 of the statute, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, 
the medical evidence existing prior to the Veteran's entrance 
into active service in May 2003 does not reveal a cervical 
spine disorder.  The Board acknowledges that the May 1980 
service treatment record shows that the Veteran was bending 
and felt a muscle pull.  He stated that he could not move his 
neck down.  The diagnosis listed was muscular pain.  However, 
there are no other notations related to the Veteran's 
cervical spine subsequent to the May 1980 service treatment 
record.  In addition, the February 1981 separation 
examination report shows that the Veteran's spine was 
clinically evaluated as normal.  Thus, despite the Veteran's 
inconsistent statements regarding the onset of his neck pain, 
there is no clear and unmistakable evidence that the 
Veteran's cervical spine disorder existed prior to service 
and, therefore, the presumption of soundness is not rebutted.  
See Cotant v. West, 17 Vet. App. 116, 131 (2003).  Because 
not even the first requirement to rebut the presumption of 
soundness has not been met, the presumption is not rebutted, 
and the Board will proceed to discuss the merits of the claim 
on the basis of direct service connection.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

As noted above, the Veteran had two separate periods of 
active service.  During the first period of active service, 
there was one notation related to the inability to move the 
neck down and a diagnosis of muscular pain.  However, the 
February 1981 separation examination report shows that the 
Veteran's head, face, neck, and scalp were clinically 
evaluated as normal and the Veteran's spine was clinically 
evaluated as normal.  Post-service, there were no records, 
diagnosis, or notations related to the Veteran's cervical 
spine.  The service treatment records from the Veteran's 
second period of service are completely negative for any 
diagnosis, notation, or documentation related to the 
Veteran's cervical spine during his active service.  The 
January 2004 medical assessment prior to separation is also 
negative for any documentation related to the Veteran's 
cervical spine.    

Nevertheless, the record reveals that the Veteran complained 
of his cervical spine pain shortly after separation from 
active service.  Indeed, the Veteran first complained of neck 
pain in February 2005.  The Veteran was afforded a VA 
examination in July 2005.  The Veteran stated that the pain 
in the cervical region began on or about June 2003 during 
service in Afghanistan as a result of carrying heavy 
equipment and working in very tight, cramped quarters.  The 
Veteran reported stiffness, instability, locking, fatigue, 
and spasm.  A diagnosis of chronic cervical strain with 
degenerative change was noted.  A July 2005 VA treatment 
record showed that the x-ray revealed degenerative change of 
the cervical spine and listed an impression of degenerative 
cervical disc disease. 

However, there is conflicting evidence as to the etiology of 
the Veteran's cervical spine disorder.  In an August 2006 VA 
treatment record, the Veteran presented for his neck, low 
back pain, and shoulder pain.  The January 2006 MRI of the 
cervical spine showed a slight indentation and flattening of 
the ventral aspect of the cord at level C3-C4 with right 
upper extremity (RUE) weakness and bilateral conus.  It was 
noted that the Veteran had not worked since discharge from 
the military because of his combined spine and knee 
conditions.  There was no evidence of trauma or other 
explanation for the condition since discharge.  The examiner 
opined that it was more likely than not that the cervical 
spine condition was related to service and should be service 
connected.  

The Veteran was afforded another VA examination in January 
2009.  The Veteran reported that his neck had gotten worse 
when he went to Afghanistan wearing the body armor, the 
Kevlar, because his neck was always bent.  The examiner 
reviewed the claims file and opined that there was no 
objective evidence of a neck injury in service or of a 
chronic neck condition until greater than 1 year after 
medical discharge from service.  There is no mention of any 
neck condition in the Medical Evaluation Board reports or in 
the General Medical exam of July 2004.  Contradictory 
histories were given in the treatment notes with onset given 
as 20 years ago and at the time of medical discharge.  The 
examiner noted that the July 2005 examiner linked the current 
cervical spine condition to military service but did not give 
a rationale for the opinion and did not reference any 
verifiable incident that may have caused the condition.  

The Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise as to 
whether the Veteran's cervical spine disorder is related to 
active service.  As noted above, the July 2005 VA examiner 
provided a negative nexus opinion explaining that there was 
no evidence of a cervical spine condition in the service 
treatment records or within the first post-service year.  
However, the August 2006 VA physician opined that, as there 
was no event after the Veteran's separation from service and 
the Veteran had not worked since separation, it was more 
likely than not that cervical spine condition was related to 
service and should be service connected.  In reviewing the 
evidence, the Board reiterates that the Veteran first 
complained of neck pain within a year of service and the 
Veteran has consistently reported that he experienced neck 
pain during service and thereafter, which he is competent to 
do.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  In addition, he submitted a lay statement from his 
fellow serviceman who explained that the Veteran tweaked his 
back when he was in an accident which injured his right knee.  
See May 2007 lay statement.  In light of the Veteran's 
statements, the May 2007 lay statement, and the medical 
evidence of record, the Board finds that the evidence is in 
equipoise as to whether the Veteran's cervical spine disorder 
is related to active service.  Therefore, a remand is not 
necessary here to obtain another medical opinion to decide 
the claim as the medical evidence of record is sufficient for 
that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, 
resolving the benefit of the doubt in favor of the Veteran, 
the Board will grant service connection for a cervical spine 
disorder.  

Bilateral Shoulder Condition

The Veteran contends that his bilateral shoulder condition is 
related to active service.  As explained above, he relates 
his shoulder condition to the cramped conditions and heavy 
packs that he wore during active service.  

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
shoulder disorder.  Again, the Board recognizes the Veteran's 
representative's argument that the Veteran's claim should be 
considered on an aggravation basis with respect to his second 
period of active service.  In reviewing the service treatment 
records, it does not appear that the Veteran received an 
entrance examination report.  As such, the Veteran is 
presumed sound.  38 U.S.C.A. § 1111.  To rebut the 
presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the medical 
evidence existing prior to the Veteran's entrance into active 
service in May 2003 does not reveal any documentation related 
to the Veteran's shoulders.  The records from the Veteran's 
first period of active service are completely negative for 
any notation related to the shoulders and the February 1981 
separation examination report shows that the Veteran's upper 
extremities were clinically evaluated as normal.  Thus, 
despite the Veteran's inconsistent statements regarding the 
onset of his shoulder pain, there is no clear and 
unmistakable evidence that a bilateral shoulder disorder 
existed prior to service and, therefore, the presumption of 
soundness is not rebutted and the Veteran is presumed sound.  
See Cotant v. West, 17 Vet. App. 116, 131 (2003).  Thus, the 
Board will proceed to discuss the merits of the claim on the 
basis of direct service connection.  See Wagner, 370 F.3d at 
1094-1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The medical evidence shows that the Veteran has a current 
bilateral shoulder disability.  The September 2006 VA 
treatment record noted mild to moderate degenerative changes 
of the bilateral shoulders.  The July 2005 VA examination 
report also reveals a diagnosis of chronic bilateral shoulder 
strain.  

However, the records from the Veteran's first period of 
active service are completely negative for any documentation 
related to the Veteran's shoulders.  Morever, the February 
1981 separation examination report shows that the Veteran's 
upper extremities were clinically evaluated as normal and 
there was no evidence of any complaints or documentation 
related to the shoulders.  Furthermore, the records from the 
second period of active service do not reveal any evidence 
related to the Veteran's shoulders and the January 2004 
assessment is negative for any documentation related to the 
shoulders.  

Following separation from service, the Veteran first 
complained of shoulder pain in February 2005.  The Veteran 
was afforded a VA examination in July 2005 which noted a 
diagnosis of chronic bilateral shoulder strain without 
evidence of arthritis.  An MRI report dated in August 2006 
shows that there were early degenerative changes of the right 
shoulder.  Again, the September 2006 VA treatment record 
noted degenerative changes of both shoulders.  

Nevertheless, there is no medical opinion of record relating 
the Veteran's current bilateral shoulder disorder to active 
service.  In this respect, the Veteran was afforded a VA 
examination in January 2009.  The Veteran reported that his 
shoulders were always giving him trouble, but that it really 
started to get worse while serving in Afghanistan in 2003.  
The examiner reviewed the claims file and opined that there 
was no objective evidence of a shoulder injury in service or 
a shoulder condition until greater than one year after 
medical discharge from service.  There was also no mention of 
any shoulder condition in the Medical Evaluation Board 
reports or in the General Medical examination of July 2004.  
The examiner opined that it was less likely as not that the 
Veteran's bilateral shoulder disorder was caused by or a 
result of active military service.  There is no medical 
opinion to the contrary.  

The Board has considered the Veteran's statements as to the 
onset and chronicity of his bilateral shoulder disability.  
The Veteran has reported that he has experienced bilateral 
shoulder pain since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, there is no evidence 
of a bilateral shoulder condition during active service or 
complaints related to the Veteran's shoulders.  Indeed, the 
January 2004 medical assessment notes several medical 
conditions, but is completely negative for any notation 
related to the Veteran's shoulders.  Furthermore, there is no 
medical evidence of record relating the Veteran's bilateral 
shoulder disability to active service.  Therefore, the Board 
finds that the evidence weighs against the Veteran's reports 
of chronicity since active service.  See Savage, 10 Vet. App. 
at 497-98 (holding that, notwithstanding a showing of post-
service continuity of symptomatology, medical expertise was 
required to relate present disability etiologically to post-
service symptoms).

Lastly, the only evidence of record relating the Veteran's 
disabilities to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has had shoulder 
pain since service, the Board acknowledges that he is 
competent to give evidence about what he experienced.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran, 
as a lay person, is not competent to testify that his current 
bilateral shoulder disorder was caused by active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

Finally, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See            38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, the 
Veteran was diagnosed with degenerative changes in the right 
shoulder more than one year after separation from active 
service and, therefore, presumptive service connection is not 
warranted.  In this respect, the Board recognizes the 
Veteran's argument that the July 2005 VA examiner 
misconstrued the x-ray results and that he should have been 
diagnosed with degenerative changes of the shoulders in July 
2005.  However, even if this is true, the diagnosis was still 
provided more than 1 year after separation from active 
service.  Additionally, in contrast to the above grant of 
service connection for a cervical spine disorder, there is no 
medical evidence relating the Veteran's current bilateral 
shoulder disorder to active service.  Therefore, service 
connection cannot be granted.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral shoulder condition.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
bilateral shoulder condition is not warranted.  See 38 
U.S.C.A.            § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).




ORDER

Entitlement to service connection for a cervical spine 
disorder is granted.  

Entitlement to service connection for a bilateral shoulder 
disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


